 



THIS NEWS RELEASE IS NOT FOR DISTRIBUTION TO U.S. NEWSWIRE SERVICES FOR
DISSEMINATION IN THE UNITED STATES

 

ICOX INNOVATIONS INC.

 

OTC: ICOX

 

NEWS RELEASE

 

ICOX INNOVATIONS ANNOUNCES AMENDMENT TO BUSINESS SERVICES AGREEMENT WITH WENN
DIGITAL INC. AND CLOSING OF PRIVATE PLACEMENT

 

Los Angeles, CA, March 20, 2018 – ICOX Innovations Inc. (OTC: ICOX) (the
“Company”) announces that on March 19, 2018, the Company entered into the
amendment no. 1, dated as of March 15, 2018, to the business services agreement,
effective as of December 29, 2017, with WENN Digital Inc. (“WENN”), pursuant to
which the Company changed the scope of services to provide WENN with the
services in connection with WENN’s development of an image rights management and
protection platform (the “Platform”) using blockchain technology, including (i)
the business development and technical services, (ii) the business launch
services and (iii) the post-business launch support services.

 

The total fees for the services provided in connection with the development and
launch of the Platform (the business development and technical services and
business launch services) are deemed earned on the date of execution of the
business services agreement, but the Company has waived WENN’s requirement to
pay US$250,000 fixed fee in connection with the business development and
technical services and WENN has previously paid the Company US$500,000 fixed fee
in connection with the business launch services.

 

The fees for the post-business launch support services (the “Monthly Services”)
are US$35,000 per month and they will be due at the beginning of each month in
which the Monthly Services are performed.

 

In addition, the work fees in the amount of US$4,175,000 are deemed earned on
March 15, 2018 and will be subject to a Renegotiation Obligation (as defined
below). The additional fee of rights to receive an aggregate of 20,000,000
Platform tokens or coins (the “Tokens”) pursuant to a Simple Agreement for
Future Tokens are also deemed earned on the date of execution of the business
services agreement and will be subject to a Renegotiation Obligation. If WENN
does not raise more than US$40 million in connection with its offer and sale for
cash of (i) one or more Simple Agreements for Future Tokens (“SAFTs”), which
SAFTs will entitle the holders thereof to receive Tokens under certain
circumstances, and/or, (ii) Tokens, in the event that WENN determines to offer
and sell Tokens in lieu of or in addition to SAFTs in connection with its
fundraising efforts (collectively, the “WENN Offering”), prior to May 31, 2018,
the Company will be required to return the work fees and additional fees to WENN
and WENN and the Company will be required to negotiate in good faith the amount
of each of such fee (such requirement to negotiate is referred to herein as the
“Renegotiation Obligation”).

 

The Company agreed that WENN will not be responsible for any out-of-pocket
expenses incurred by the Company in connection with its performance of the
services. In addition, the Company agreed to pay, and otherwise be financially
responsible for (including through the reimbursement of disbursements made by
WENN and its affiliates), (i) all legal costs and expenses incurred by WENN, the
Company and any of their affiliates in connection with the WENN Offering; (ii)
all business and travel expenses incurred by WENN, the Company and any of their
affiliates in connection the WENN Offering; and (iii) all fees and expenses
incurred by WENN in connection with its conversion of cryptocurrencies into US
dollars in connection with the WENN Offering, including bank, exchange and other
similar fees and expenses. WENN will have the right to deduct any such amounts
from the fees otherwise payable by it to the Company and apply such deducted
amounts to the payments to the Company.

 

   

 - 2 - 

 

The business services agreement will continue for a period of one year unless
earlier terminated by either the Company or WENN. With respect to the Monthly
Services, the Company agreed to provide the Monthly Services for one year
commencing on the date of the Platform Launch (as defined below), after which
the business services agreement and the provision of the Monthly Services will
automatically renew for a one year period and can be terminated by either the
Company or WENN with 30 days’ written notice. “Platform Launch” means the
publicized product launch of the Platform to the general public, including the
ability of the general public to use Tokens as the primary means of exchange for
transactions on the Platform.

 

Either the Company or WENN may terminate the business services agreement upon
the provision of 30 days’ written notice to the other party. If the Company
provides such notice, WENN may immediately terminate the business services
agreement and the Company will be entitled to no further compensation except for
any fees earned prior to the date of the termination. If WENN provides such
notice, the Company may immediately terminate the business services agreement
and will be entitled to no further compensation, except for the following lump
sum payments: (i) any fees earned to the effective date of termination; and (ii)
a lump sum payment of US$105,000.

 

The Company’s chairman and director, Cameron Chell, is a director, officer and
an indirect shareholder of Business Instincts Group Inc. which owns 10% of the
common stock of WENN and he is also a director, officer and indirect shareholder
of Blockchain Merchant Group, Inc. which owns 2.5% of the common stock of WENN
and the Company owns 7.5% of the common stock of WENN. Mr. Chell is also a
director of WENN.

 

The Company also announces that it has completed a private placement of an
aggregate of 3,217,300 subscription receipts (each, a “Subscription Receipt”) at
a price of US$0.60 per Subscription Receipt for aggregate gross proceeds of
US$1,930,380. In the event of the occurrence of the escrow release condition (as
defined below), each Subscription Receipt will automatically convert into one
share of common stock of the Company (each, a “Share”), for no additional
consideration. The subscription amounts will be held by an escrow agent until
the escrow release condition. The escrow release condition is the receipt by the
Company of conditional approval for the listing of the Company’s Shares on a
Canadian stock exchange. In the event that the escrow release condition is
satisfied prior to 5:00 p.m. (Vancouver time) on May 31, 2018, the Company will
deliver a notice to the escrow agent confirming the escrow release condition has
been satisfied. Upon receipt of the notice, the escrow agent will, as soon as
practicable thereafter, release the subscription amounts to the Company and each
subscription receipt will automatically convert into one Share without payment
of any additional consideration. If the escrow release condition is not
satisfied by 5:00 p.m. (Vancouver time) on May 31, 2018 or if the Company
delivers a written default notice to the escrow agent that the escrow release
condition will not be satisfied by that time, the Subscription Receipts will
expire and be of no further force and effect, effective as of the earlier of (i)
5:00 p.m. (Vancouver time) on May 31, 2018 and (ii) the date of the receipt of
the default notice, and the subscribers will be entitled to receive from the
escrow agent a refund of the subscription amounts held in escrow, without
interest and less applicable expenses. In connection with the closing of the
private placement, the Company agreed to issue 160,865 shares of its common
stock at a deemed price of US$0.60 per share as the finder’s fee, which will be
issued only if the subscription receipts are converted into shares of its common
stock.

 

   

 - 3 - 

 

In connection with this private placement, the Company agreed with each
subscriber who purchased these Subscription Receipts to prepare and file a
registration statement with respect to 50% of the Shares issuable upon
conversion of the Subscription Receipts with the United States Securities and
Exchange Commission within 90 days following the closing of the private
placement and agreed to use commercially reasonable efforts to have the
registration statement declared effective by the United States Securities and
Exchange Commission as soon as possible after filing.

 

None of the securities issued in the private placement have been registered
under the United States Securities Act of 1933, as amended (the “1933 Act”), and
none of them may be offered or sold in the United States absent registration or
an applicable exemption from the registration requirements of the 1933 Act. This
press release shall not constitute an offer to sell or a solicitation of an
offer to buy nor shall there be any sale of the securities in any state where
such offer, solicitation, or sale would be unlawful.

 

On behalf of the Board of Directors of the Company.

 

ICOX INNOVATIONS INC.

 

“Bruce Elliott”
Bruce Elliott
President

 

For further information, please contact:

 

Michael Blum
424.570.9446

 

   

 

 

